UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1142


In re:   LEROY WILLIAMSON,

                Petitioner.



                 On Petition for Writ of Mandamus.
              (7:10-cr-00123-FL-1; 7:13-cv-00194-FL)


Submitted:   May 19, 2015                   Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Leroy Williamson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Leroy Williamson petitions for a writ of mandamus, alleging

that the district court has unduly delayed in ruling on his 28

U.S.C. § 2255 (2012) motion.            He seeks an order from this court

directing the district court to act.              We find the present record

does not reveal undue delay in the district court.                 Accordingly,

we   grant     leave    to   proceed    in    forma   pauperis    and    deny   the

mandamus petition.           We dispense with oral argument because the

facts    and   legal    contentions     are    adequately   presented      in   the

materials      before   this    court   and    argument   would    not    aid   the

decisional process.



                                                                 PETITION DENIED




                                         2